United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-10276
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         TIMOTHY COLEMAN,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-34-ALL-R


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Timothy Coleman appeals his guilty-plea conviction of

possession with intent to distribute cocaine.     Coleman argues that

no lawful basis existed for City of Mesquite officers to stop him

in the City of Dallas because, under Texas law, the jurisdiction of

police officers to detain an individual for minor traffic viola-

tions ends at the city limits.   Therefore, he argues, the search


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
incident to arrest was unreasonable.

           At the suppression hearing, evidence was adduced that a

City of Mesquite Police Department officer observed Coleman drive

off in a Cadillac without wearing his seat belt.        The officer

followed the Cadillac as it entered the City of Dallas, where a

City of Mesquite marked police car stopped it.   The police officers

placed Coleman under arrest for the traffic violation observed

within the City of Mesquite.   A search of the vehicle incident to

arrest revealed a kilogram of cocaine and a firearm.   An inventory

search revealed an additional 15 grams of crack cocaine in the

console.   Coleman consented to a search of his hotel room, where

additional incriminating evidence was found.

           Coleman’s vehicle was stopped for a traffic violation,

i.e., not wearing a seatbelt, and that traffic violation created

sufficient probable cause to support the stop.   See Whren v. United

States, 517 U.S. 806, 809 (1996); United States v. Jones, 185 F.3d
459, 463-64 (5th Cir. 1999).    The stop and subsequent arrest of

Coleman were proper under the Fourth Amendment.      See Jones, 185
F.3d at 463-64.

           The district court did not err in denying Coleman’s

motion to suppress the evidence.       Coleman’s arguments to the

contrary do not overcome the applicable precedents of this circuit.

The judgment of the district court is AFFIRMED.




                                 2